J-A04024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 NASIR JACKSON                            :
                                          :
                    Appellant             :   No. 3590 EDA 2018

     Appeal from the Judgment of Sentence Entered November 15, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0003443-2017,
                         CP-51-CR-0009140-2017

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 NASIR JACKSON                            :
                                          :
                    Appellant             :   No. 951 EDA 2020

     Appeal from the Judgment of Sentence Entered November 15, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0003443-2017,
                         CP-51-CR-0009140-2017


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                            FILED APRIL 12, 2022

      Appellant Nasir Jackson appeals from the judgments of sentence

imposed following the revocation of his parole and probation.       On appeal,

Appellant challenges the discretionary aspects and the legality of his sentence.

We vacate the judgments of sentence, and remand with instructions.
J-A04024-22



       On January 24, 2018, Appellant entered negotiated guilty pleas to

robbery and related offenses1 at two docket numbers based on his

participation in gunpoint robberies and assaults involving separate victims.

Pursuant to the negotiated pleas, the trial court imposed an aggregate

sentence of eleven-and-a-half to twenty-three months’ incarceration followed

by seven years’ probation.2

       We state the subsequent factual and procedural history as set forth by

the trial court as follows:

       As part of the conditions of probation, Appellant was specifically
       directed by this [c]ourt to attend a minimum of fifty (50) hours of
       anger management, complete fifty (50) hours of community
____________________________________________


1 At docket number CP-51-CR-0003443-2017 (Docket No. 3443-2017),
Appellant pled guilty to robbery, graded as a felony of the first-degree,
aggravated assault, graded as a felony of the second-degree, and conspiracy
to commit robbery, graded as a felony of the first-degree. 18 Pa.C.S. §§
3701(a)(1), 2702(a), and 903, respectively.

At docket number CP-51-CR-0009140-2017 (Docket No. 9140-2017),
Appellant pleaded guilty to robbery, graded as a felony of the first-degree,
conspiracy to commit robbery, graded as a felony of the first-degree, and
possession of an instrument of crime (PIC), graded as a misdemeanor of the
first degree. 18 Pa.C.S. §§ 3701(a)(1), 903, and 907(a), respectively.

2 At Docket No. 3443-2017, the trial court imposed concurrent terms of
eleven-and-a-half to twenty-three months’ incarceration followed by
concurrent terms of seven years’ probation for each of the three counts.
Order, Docket No. 3443-2017, 1/24/18, at 1-2. At Docket No. 9140-2017,
the trial court imposed concurrent terms of eleven-and-a-half to twenty-three
months’ incarceration followed by concurrent terms seven years’ probation on
the robbery and conspiracy counts. Order, Docket No. 9140-2017, 1/24/18,
at 1-2. The trial court sentenced Appellant to five years’ probation for the PIC
count, which ran concurrent to the other terms of probation. Id. The
sentences for Docket No. 9140-2017 ran concurrent to the sentences for
Docket No. 3443-2017. Id.

                                           -2-
J-A04024-22


     service, submit to random drug and alcohol screens as well as
     home and vehicle checks for drugs and weapons, comply with
     recommendations for treatment, and participate in vocational
     training if needed and to seek and maintain legitimate
     employment.

     Additionally, Appellant was ordered to have no contact with any
     of his co-defendants as well as any of the Commonwealth’s
     witnesses and complainants and refrain from any involvement
     with illegal narcotics or weapons. Mandatory fines and costs were
     also imposed. Credit for time served as calculated separately was
     accorded. Appellant was immediately paroled consistent with the
     negotiations. No appeal was taken. . . .

     Following parole, Appellant was assigned to intensive supervision
     of the High Risk Anti-Violence Unit of the Philadelphia Adult
     Probation and Parole Department.          He was directed by his
     probation officer to attend two hours of one day a week for a
     period of fourteen weeks of Cognitive Behavior Therapy in a class
     developed and conducted by a University of Pennsylvania
     psychologist. Class topics reinforced the need for compliance with
     the rehabilitative conditions and goals and terms of probation. In
     this class Appellant was provided ample educational or vocational
     opportunities and rehabilitative tools.      Within one month of
     completion of this program Appellant submitted a urinalysis that
     returned positive presence for the illegal narcotic hallucinogenic
     substance of phencyclidine, commonly known as “PCP.” When
     questioned, Appellant had initially lied to his probation officer and
     denied ingestion of this substance and denied any need for
     treatment.

     Appellant refused to comply with directed attendance in drug and
     alcohol treatment following referral to the Wedge IOP Drug
     Treatment Program.         Appellant remained unemployed and
     demonstrated zero effort to obtain employment. He was referred
     to CLIP for community service. He never fulfilled any community
     service. Appellant reported to his probation officer on July 10,
     2018 and again denied ingestion of any illegal substances. His
     urinalysis reflected positive finding for illegal narcotics in the form
     of Benzodiazepines. On July 17, 2018, he last reported to the
     probation department and admitted to taking Xanax. Appellant
     claimed to have completed some community service but produced
     zero information concerning this claim. Thereafter, Appellant
     absconded and the issuance of the active warrant followed. The


                                      -3-
J-A04024-22


        Gagnon[3] Summaries reflected the probation department’s
        recommendation of revocation and confinement to serve back
        time.

        At the violation hearing, Appellant conceded the technical and
        revoking violations of absconding, as well as the noncompliance
        with any of the terms and conditions of supervision including the
        recorded illegal narcotic use, including the positive test
        benzodiazepines, and a positive test for phencyclidine (“PCP”).
        Following agreed upon revocation, this [c]ourt ordered a
        Presentence Investigative Report, Mental Health Evaluation, and
        Forensic Intensive Recovery Assessment (“FIR”) be conducted.

        Appellant returned for formal reiteration of revocation and
        sentencing evidentiary hearing on November 15, 2018. After full
        consideration and recitation of all salient sentencing factors, this
        [c]ourt essentially imposed a combined concurrently running
        aggregate sentence term of seven and a half (7½) years to fifteen
        (15) years[4,5] of state supervised confinement in both cases.
____________________________________________


3   See Gagnon v. Scarpelli, 411 U.S. 778 (1973).

4 At Docket No. 9140-2017, the trial court imposed concurrent terms of five
to fifteen years’ incarceration for robbery and conspiracy and a consecutive
sentence of two-and-a-half to five years’ incarceration for PIC. Order, Docket
No. 9140-2017, 11/15/18, at 1-2. The trial court imposed an aggregate
sentence of five to fifteen years’ incarceration at Docket No. 3443-2017, which
ran concurrent to the sentence at Docket No. 9140-2017. Order, Docket No.
3443-2017, 11/15/18, at 1-2.

5  We note that the trial court’s statements at sentencing differ from the
sentences set forth in the sentencing order. At the sentencing hearing, the
court stated that Appellant’s aggregate sentence was seven-and-a-half to
fifteen years’ incarceration. N.T. Sentencing Hr’g, 11/15/18, at 26. However,
the sentencing order for Docket No. 9140-2017 indicates that the sentence of
two-and-a-half to five years for PIC is consecutive to the concurrent sentences
of five to fifteen years for robbery and conspiracy. See Order, Docket No.
9140-2017, 11/15/18, at 1-2.

At Docket No. 3443-2017, the court stated that Appellant’s sentence was five
to fifteen years for robbery and five to ten years for aggravated assault. N.T.
Sentencing Hr’g, 11/15/18, at 25. However, according to the sentencing
(Footnote Continued Next Page)


                                           -4-
J-A04024-22


       Credit for custodial time served was duly accorded. Appellant was
       deemed ineligible for Boot Camp until he served at least five years
       of custody. He was deemed statutorily ineligible for any other
       release other early release “RRRI” programs.         The original
       rehabilitative supervision terms and conditions were reapplied.

Trial Ct. Op., 7/17/19 at 1-4 (some formatting altered).

       Appellant filed a timely motion for modification of sentence, which the

trial court denied. Appellant subsequently filed timely notices of appeal.6 Both

Appellant and the trial court complied with Pa.R.A.P. 1925.

       On appeal, Appellant raises five issues for our review, which we reorder

as follows:

       1. Did not the trial court, after revoking Appellant’s parole, lack
          authority under Pennsylvania law to also revoke a consecutive
          sentence of probation that he had not yet begun to serve?

       2. Did not the sentencing court violate the requirements of 42
          Pa.C.S. § 9771(c) of the Sentencing Code when, after revoking
          his probation, it sentenced Appellant to a period of total
____________________________________________


order, the trial court imposed a term of five to fifteen years’ incarceration on
the aggravated assault and a concurrent term of five to ten years’
incarceration for robbery. Order, Docket No. 3443-2017, 11/15/18, at 1-2.

“In Pennsylvania, the text of the sentencing order, and not the statements a
trial court makes about a defendant’s sentence, is determinative of the court’s
sentencing intentions and the sentence imposed.” Commonwealth v.
Borrin, 80 A.3d 1219, 1226 (Pa. 2013). Notwithstanding the trial court’s oral
statement at sentencing, the written sentencing orders control, therefore,
Appellant’s aggregate sentence is seven-and-a-half to twenty years’
incarceration. See Borrin, 80 A.3d at 1226.

6 Appellant filed a separate appeal at each trial court docket pursuant to
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and Pa.R.A.P. 341(a).
However, this Court originally docketed both of Appellant’s appeals at 3590
EDA 2018. This Court subsequently docketed Appellant’s second appeal at
951 EDA 2020 and sua sponte consolidated these matters. See Order,
4/13/20.

                                           -5-
J-A04024-22


          confinement where: 1) he had not been convicted of or charged
          with a new crime, 2) the record did not demonstrate any
          likelihood that he would commit a new crime if not
          incarcerated, and 3) incarceration was not essential to
          vindicate the authority of the court?

       3. Was not the lower court’s imposition of a seven and a half (7½)
          to fifteen (15) year sentence of incarceration for technical
          violations of probation, manifestly excessive and an abuse of
          discretion where the court failed to give individualized
          consideration to Appellant’s personal history, rehabilitative
          needs or background, and without explaining how, as a matter
          of law, this sentence was the least stringent one adequate to
          protect the community and to serve the rehabilitative needs of
          the Appellant and instead focused solely on the original offense
          of conviction?

       4. Did not the trial court err and abuse its discretion by sentencing
          [Appellant] to an excessive period of incarceration?

       5. Did not the increase in punishment caused by the revocation of
          probation in violation of statutory law violate [Appellant’s]
          double jeopardy rights under the Pennsylvania and U.S.
          Constitutions?

Appellant’s Brief at 4-5 (formatting altered).7



____________________________________________


7 During the pendency of this appeal, Appellant filed an application for relief
captioned “Petition for Expedited Review Without Argument and/or for Habeas
Relief,” in which he argued that his sentence was illegal based on
Commonwealth v. Simmons, 262 A.3d 512 (Pa. Super. 2021) (en banc).
This Court directed the trial court to file a supplemental opinion addressing
Simmons, which the trial court did on November 19, 2021. As discussed
further below, the trial court concluded that Simmons was not applicable to
the instant case. Appellant filed a second application for relief captioned
“Emergency Petition to Vacate Illegal Sentence” on January 6, 2022, again
citing Simmons and requesting this Court order his immediate release
because he has served more than the maximum term of twenty-three months’
incarceration imposed under his original sentence. As stated, we will discuss
the Simmons holding in detail below.


                                           -6-
J-A04024-22



       Initially we note that both Appellant and the Commonwealth argue that

Appellant’s sentence is illegal and must be vacated under Simmons.8

Appellant’s Brief at 30-42; Commonwealth’s Brief at 5-7.

       On an appeal from a revocation of probation,9 “we can review the

validity of the revocation proceedings, the legality of the sentence imposed

following revocation, and any challenge to the discretionary aspects of the


____________________________________________


8 Although Appellant filed his brief before Simmons was decided, he argues
that the trial court lacked the authority to revoke his probation, which he had
not yet begun serving at the time the trial court revoked his parole.
Appellant’s Brief at 30-42. As stated above, after filing his brief, Appellant
has filed applications for relief arguing that his sentence is illegal under
Simmons. App. for Relief, 9/21/21, at 1-3 (unpaginated); App. for Relief,
1/6/22, at 1-4 (unpaginated).

9Our Supreme Court explained the differences between probation and parole
as follows:

       As commonly defined, probation is a sentence imposed for
       commission of crime whereby a convicted criminal offender is
       released into the community under the supervision of a probation
       officer in lieu of incarceration. Conversely, parole is the release
       from jail, prison or other confinement after actually serving part
       of the sentence. Conditional release from imprisonment which
       entitles parolee to serve remainder of his term outside the
       confines of an institution, if he satisfactorily complies with all
       terms and conditions provided in parole order. . . . [A] court faced
       with a violation of probation may impose a new sentence so long
       as it is within the sentencing alternatives available at the time of
       the original sentence. In contrast, a court faced with a parole
       violation must recommit the parolee to serve the remainder of the
       original sentence of imprisonment, from which the prisoner could
       be reparoled.

Commonwealth v. Holmes, 933 A.2d 57, 59 n.5 (Pa. 2007) (citations
omitted and formatting altered).

                                           -7-
J-A04024-22



sentence imposed.”    Commonwealth v. Wright, 116 A.3d 133, 136 (Pa.

Super. 2015) (citation omitted)).

      This Court has explained that “a challenge to the legality of the sentence

can never be waived . . . .” Commonwealth v. Wolfe, 106 A.3d 800, 801

(Pa. Super. 2014) (citation omitted). “[I]f no statutory authorization exists

for a particular sentence, that sentence is illegal and subject to correction.”

Id. at 802 (citation omitted and formatting altered). Issues relating to the

legality of a sentence are questions of law, therefore our standard of review

is de novo and our scope of review is plenary. Id.

      It is well settled that “Pennsylvania appellate courts apply the law in

effect at the time of the appellate decision. This means that we adhere to the

principle that a party whose case is pending on direct appeal is entitled to the

benefit of changes in law which occur before the judgment becomes final.”

Commonwealth v. Chesney, 196 A.3d 253, 257 (Pa. Super. 2018) (citations

omitted and formatting altered). Further, “[t]his Court is bound by existing

precedent under the doctrine of stare decisis and continues to follow

controlling precedent as long as the decision has not been overturned by our

Supreme Court.” Commonwealth v. Reed, 107 A.3d 137, 143 (Pa. Super.

2014) (citations omitted).

      We note that at the time the trial court revoked Appellant’s probation,

this Court’s case law permitted anticipatory revocations of probation. See,

e.g., Commonwealth v. Wendowski, 420 A.2d 628, 630 (Pa. Super. 1980)

(holding that “[i]f, at any time before the defendant has completed the

                                     -8-
J-A04024-22



maximum period of probation, or before he has begun service of his probation,

he should commit offenses of such nature as to demonstrate to the trial court

that he is unworthy of probation . . . the trial court could revoke or change

the order of probation” (citations omitted)); Commonwealth v. Allshouse,

33 A.3d 31, 39 (Pa. Super. 2011) (affirming that the trial court’s anticipatory

revocation of the defendant’s probation for “a technical violation” because,

“[a]s in Wendowski, [the defendant’s] probation was revoked prior to its

commencement on the basis that [the defendant] was a danger to society

and, therefore, unworthy of probation”).

        However in Simmons, an en banc panel of this Court overruled

Wendowski and its progeny, explaining that

        Wendowski was incorrect in holding that a trial court may
        anticipatorily revoke an order of probation and in reasoning that
        “a term of probation may and should be construed for revocation
        purposes as including the term beginning at the time probation is
        granted.” Wendowski, 420 A.2d at 630 (quotations omitted).
        No statutory authority exists to support this understanding.
        Rather, the plain language of the relevant statutes provides that:
        a trial court may only revoke an order of probation “upon proof of
        the violation of specified conditions of the probation;”[10] the
        “specified conditions” of an order of probation are attached to, or
        are a part of, the order of probation; and, when the trial court
        imposes an “order of probation” consecutively to another term,
        the entirety of the “order of probation” – including the “specified
        conditions” – do not begin to commence until the prior term ends.

Simmons, 262 A.3d at 524-25 (some citations and footnote omitted); see

also Commonwealth v. Conley, 266 A.3d 1136, 1139-40 (Pa. Super. 2021)

____________________________________________


10   42 Pa.C.S. § 9771(b).

                                           -9-
J-A04024-22



(applying Simmons where the trial court anticipatorily revoked the

defendant’s probation for technical violations of the conditions of probation

which occurred before the period of probation began).

      Further, the Simmons Court addressed the trial court’s authority to

resentence a defendant following the revocation of parole. Specifically, the

Court reiterated that

      [an] order revoking parole does not impose a new sentence; it
      requires [the defendant], rather, to serve the balance of a valid
      sentence previously imposed. Moreover, such a recommittal is
      just that – a recommittal and not a sentence. Further, at a
      “violation of parole” hearing, the court is not free to give a new
      sentence.

Simmons, 262 A.3d at 528 (quoting Commonwealth v. Mitchell, 632 A.2d

934, 936 (Pa. Super. 1993)) (formatting altered). Therefore, the Simmons

Court concluded that the trial court imposed an illegal sentence when it

imposed a new term of incarceration following the revocation of the

defendant’s parole.     Id.   Accordingly, the Simmons Court vacated the

defendant’s sentence and remanded the case with instructions for the trial

court to reinstate the original order of probation and for resentencing on the

parole violation. Id. at 527-28.

      Here, in its supplemental opinion addressing Simmons, the trial court

explained:

      On November 15, 2018, Appellant was sentenced approximately
      three years before the Pennsylvania Superior reversed direction
      on August 18, 2021 with the filing of Commonwealth v.
      Simmons, . . . This case ruling has not yet been tested by the


                                    - 10 -
J-A04024-22


       Supreme Court of Pennsylvania. Nor has this ruling been deemed
       to have appl[ied] retroactively.[11]

                                       *       *    *

       Until the Simmons opinion was filed, the Pennsylvania appellate
       courts had repeatedly acknowledged the very broad standard that
       sentencing courts must use in determining whether probation has
       been violated: “A probation violation is established whenever it is
       show that the conduct of the probationer indicates the probation
       has proven to be an ineffective vehicle to accomplish rehabilitation
       and not sufficient to deter against future antisocial conduct.”
       Commonwealth v. Infante, 888 A.2d 783, 791 (Pa. 2005) . . .
       .

       In the instant matter, Appellant’s return to illegal narcotics use,
       his failure to comply with any of the directed terms and conditions
       and his concession to those multiple violations, the evidence was
       certainly strong enough to support the revocation imposed by the
       court.

       . . . This [c]ourt retained full[] jurisdiction over both the parole
       and probationary periods of supervision. Both sections were
       supervised by the County of Philadelphia Adult Probation and
       Parole Anti-Violence Unit . . . . All conditions were applied to all
       portions of the sentence.

       More importantly, this trial record is bereft of any defense
       objections to this [c]ourt’s finding of breaches of this [c]ourt’s
       specifically directed conditions of court supervised parole and
       anticipatory probation conditions that had been imposed in
____________________________________________


11 The trial court also suggests that Simmons was incorrectly decided. See
Trial Ct. Op., 11/9/21, at 7. We are bound by existing precedent until such
time that it is overturned. See Reed, 107 A.3d at 143. Therefore, to the
extent the trial court takes issue with this Court’s decision in Simmons, we
remain obligated to follow the existing, controlling case law. Further, we
remind the trial court that, as this Court recently reiterated, “[b]oth this Court
and the trial court are bound by existing Superior Court precedent under the
doctrine of stare decisis.” Smith v. A.O. Smith Corp., --- A.3d ---, 2022 PA
Super 13, 2022 WL 221559, at *7 (Pa. Super. filed Jan. 26, 2022) (citation
omitted and formatting altered); see also Commonwealth v. Randolph,
718 A.2d 1242, 1245 (Pa. 1998) (holding that “[i]t is a fundamental precept
of our judicial system that a lower tribunal may not disregard the standards
articulated by a higher court”).

                                           - 11 -
J-A04024-22


       tandem pursuant to the terms of the negotiated guilty pleas as
       entered. To the contrary, the record reflects concession to
       violations. Additionally, no objections to the revocation of both
       parole and probation had been raised during or after the
       imposition of sentences in the form of post-sentence motions. It
       was not until the issue was raised within the Statement of Matters
       Complained of on Appeal . . . [Appellant] claimed error resulting
       from the sentences that had been imposed stemming from the
       combined parole and the anticipatory probationary period
       breaches. Thus, this claim has been waived.

Trial Ct. Op., 11/9/21, at 3-7 (some citations omitted and formatting altered).

       Here, the trial court revoked Appellant’s parole and anticipatorily

revoked his probation.           See Gagnon Summary Report, 7/23/18, at 1

(unpaginated) (indicating that Appellant’s parole would not expire until April

23, 2019, and that Appellant’s probation would begin the following day). The

trial court subsequently resentenced Appellant for these parole and probation

violations as described above. At the time of Appellant’s parole violations,

anticipatory revocations of probation were permissible under this Court’s case

law. See, e.g., Wendowski, 420 A.2d at 630. However, while Appellant’s

case was pending on appeal, this Court announced its decision in Simmons,

which held that trial courts may not anticipatorily revoke an order of probation.

See Simmons, 262 A.3d at 524-25. Appellant is entitled to the benefit of the

change in law that occurred while this appeal was pending.12 See Chesney,
____________________________________________


12We note that the Commonwealth did not file a petition for allowance of
appeal to our Supreme Court after this Court announced its decision in
Simmons.       However, our Supreme Court subsequently granted the
Commonwealth’s petition for review in an unrelated matter, which directly
implicates our holding in Simmons. See Commonwealth v. Rosario, 298
(Footnote Continued Next Page)


                                          - 12 -
J-A04024-22



196 A.3d at 257; see also Conley, 266 A.3d at 1139-40, 1139 n.1.

Therefore, we conclude that because the trial court did not have the authority

to anticipatorily revoke Appellant’s probation, we must vacate the November

15, 2018 judgments of sentence and remand to the trial court to reinstate the

original January 24, 2018 orders of probation. See Simmons, 262 A.3d at

527; see also Wolfe, 106 A.3d at 802.

       Additionally, to the extent the trial court sentenced Appellant to serve a

new term of incarceration following the revocation of his parole, rather than

recommitting Appellant to serve the balance of his previous sentence, we must

vacate that sentence and remand for resentencing. See Simmons, 262 A.3d

at 528; Mitchell, 632 A.2d at 936.

       For these reasons, we vacate the judgments of sentence and remand

both cases for resentencing consistent with this Court’s decision in

Simmons.13,14
____________________________________________


WAL 2021, 2022 WL 213753 (Pa. filed Jan. 25, 2022) (granting the
Commonwealth’s petition for allowance of appeal to consider whether the
Simmons Court erred in holding that trial courts lack the statutory authority
to anticipatorily revoke a defendant’s probation that have not yet
commenced). In any event, we remain bound by Simmons as binding
precedent. See Reed, 107 A.3d at 143.

13 Because we conclude that Appellant’s revocation sentence is illegal,
Appellant’s other issues challenging the discretionary aspects of his revocation
sentence are moot.

14Additionally, because we vacate the sentences imposed after the trial court’s
anticipatory revocation of Appellant’s probation as illegal sentences, the
legality of the five-to-fifteen-year sentence for aggravated assault, graded as
(Footnote Continued Next Page)


                                          - 13 -
J-A04024-22



       Because we vacate Appellant’s judgment of sentence and remand for

resentencing, we deny Appellant’s applications for expedited review and to

vacate his sentence as moot.

       Judgments of sentence vacated. Case remanded with instructions to

reinstate the original orders of probation and for resentencing. Appellant’s

applications for relief denied as moot. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




____________________________________________


a felony of the second degree, at Docket No. 3443-2017 is moot. See 18
Pa.C.S. § 1103(2) (providing that the maximum possible sentence for a
second-degree felony is ten years’ imprisonment).

                                          - 14 -